OPINION OF THE COURT
PER CURIAM:
This appeal presents for review a decision of the district court granting attorneys fees and denying expert witness fees in a suit for race discrimination against a volunteer *693fire department. We hold that the district court properly exercised its discretion in the award of fees and costs and therefore affirm.
I.
On August 20,1974, William Walker commenced an action against Robbins Hose Company No. 1, Inc., its officers and directors (the Company) pursuant to 42 U.S.C. §§ 1981, 1988, 1985 and 2000d alleging that he was denied probationary membership in the Company based on his race. On November 24,1975, on Walker’s motion, the court entered an order conditionally authorizing Walker to maintain his action as a class action on behalf of all black persons of eligible age residing in the Dover, Delaware area, who have in the past or may apply in the future to become volunteer fire fighters. On May 14, 1976, plaintiff filed a motion for partial summary judgment. On December 28, 1976, the court denied the motion for summary judgment because the issue of motivation or intent was not admitted and “any inference of discriminatory preference must be drawn by the trier of fact.” On March 18, 1977, the Company filed a motion to decertify the class on the ground that Walker failed to meet the numerosity requirement of Rule 23(a)(1). On September 23, 1977 the court granted the motion to decertify. 76 F.R.D. 218 (D.Del. 1977).
The case proceeded to a trial on the merits. Walker claimed that the following practices were discriminatory: the recruitment process, the broad discretion afforded the Company’s Investigating Committee, the subjective membership criteria, the practice of voting on applicants, and the use of arrest records in evaluating applicants. Part of Walker’s evidence was the testimony of Dr. Siskin who explained the statistical improbability of having no blacks in the fire department. In an opinion dated February 8, 1979, the court held that Walker was not discriminated against on the basis of race in the denial of his application for membership but that the Company’s recruitment policy violated 42 U.S.C. §§ 1981 and 1983. The court rejected Walker’s other claims of discriminatory practice. An injunction was issued requiring the Company to advertise for minority applicants and to actively recruit in local schools and churches.
Walker subsequently filed a motion for attorneys fees along with an affidavit in support of his request. Walker claimed compensation for 280 hours plus the time spent on the fee application. The court held that only 78.30 hours were compensable because they could be attributed to those issues on which the plaintiff prevailed.
The court found that the reasonable hourly rate for services in 1974 and 1975 was $60 per hour and in 1976 was $70 per hour and 1978 and 1979 was $75 per hour. The court also refused to award expert witness fees as part of the costs. The court refused to adjust the lodestar on the basis of the quality of the work or the contingent nature of the case. The court awarded $7,693.25 in attorneys fees and $466.68 in costs.
II.
On appeal Walker claims the district court misconstrued the concept of prevailing claims in determining the lodestar. In Lindy Brothers Builders, Inc. of Philadelphia v. American Radiator & Standard Sanitary Corp., (Lindy I), 487 F.2d 161, 166 (3d Cir. 1973), this court declared that a district judge is empowered to exercise his informed discretion in awarding attorneys fees and any successful challenge to that determination must show an abuse of discretion. Walker claims that the district court took an overly narrow view of the concept of “prevailing party.” In Hughes v. Repko, 578 F.2d 483, 486 (3d Cir. 1978), we stated that the “district courts should analyze the results obtained by the petitioning party on particular claims” in relation to the “prevailing party” concept of the Civil Rights Attorneys Fees Awards Act of 1976.
We believe the district court acted within its discretion in defining the prevail*694ing claims in this case. Walker claims the court erred in failing to award fees for 65 hours spent on a motion for class certification, 44 hours on a summary judgment motion and 117 hours in 1978 in trial and post trial time. We have reviewed the fee claim and we cannot say that the district court erred when it found that the time alleged by Walker did not relate to the prevailing claim of recruitment violations and thus was properly held to be noncompensable. See Baughman v. Wilson Freight Forwarding Co., 583 F.2d 1208 (3d Cir. 1978).
Walker also argues on appeal that the district court erred in failing to make findings and refusing to increase the lodestar because of the contingent nature, quality and difficulty of the work. The district court reached the following conclusion with regard to the adjustment of the lodestar.
The Court further finds that the quality of the work, the contingency issue and the limited benefit which plaintiff obtained are already reflected in the reasonable hourly rates above allowed and no other upward or downward adjustments are necessary.
Walker argues that the district court failed to make adequate findings as to the adjustment of the lodestar under Lindy I and erred in failing to make an upward revision.
We perceive no merit to this contention. Lindy I does not require that the court specify all its reasons for declining to adjust the lodestar. Rather, it requires that the court, after detailing its basis for determining the size of the lodestar, use its informed discretion in determining whether adjustment is proper. We believe the experienced and able trial judge properly exercised his discretion in this case. Walker’s attorneys initially took the case on a pro bono basis rather than a contingency basis. No contingency fee arrangement was ever signed. In fact, if the Attorney’s Fees Act for civil rights cases had not been passed in 1976, Walker’s attorneys would not have received any fees. Thus, the attorneys laudably accepted the case because they believed an injustice was being perpetrated and, as they assert, “on the remote possibility of an attorney’s fee award.” In addition, the final relief was not damages for Walker but an injunction against the Company. Thus, there is not a fund to draw against. Furthermore, the trial judge may have considered that the Company is merely a volunteer fire department with limited financial resources, and not a business for profit. Finally, the fees awarded represented the highest dollar hourly wage for each year, rather than the average, and can arguably be characterized as including a premium for the character of the litigation. The district court noted the quality and contingent nature of the work and concluded the award was “reasonable” without adjusting the lodestar. We see no basis for disturbing that judgment on this appeal.
Walker’s final argument is that the district court erred in failing to award a $1,000 expert witness fee as costs for Dr. Siskin, plaintiff’s expert. Walker argues that expert fees could have been awarded under 28 U.S.C. § 1920 (Taxation of Costs statute), and 42 U.S.C. § 1988 as “incidental and necessary expenses.” Although this court has not specifically considered the issue, several courts have awarded expert fees as costs. See e. g., Welsch v. Likins, 68 F.R.D. 589, aff’d 525 F.2d 987 (8th Cir. 1975); Commonwealth of Pennsylvania v. O’Neill, 431 F.Supp. 700 (E.D.Pa.1977), aff’d mem. 573 F.2d 1301 (3d Cir. 1978).
We find it unnecessary to decide at this time whether expert fees are allowable as costs in this circuit. Assuming arguendo that such fees are allowable, it would be within the district court’s discretion to award the fees in any particular case. No statute specifically allows expert fees to be awarded as costs. Nor is there any independent statutory authority which would authorize expert fees to be charged against the Company in this case. Although there is some authority for allowing district courts to tax as costs items not mentioned in the statute, Farmer v. Arabian Oil Company, 379 U.S. 227, 235, 85 S.Ct. 411, 416, 13 L.Ed.2d 248 (1964) (dictum), such power should be exercised sparingly, id. The district court here made no finding that this *695case was of such an extraordinary nature as to justify taxing a nonstatutory item as costs. Accordingly, we cannot say that the district court abused its discretion in refusing to tax as costs the expert fees.
In this case the district court denied the motion for expert witness fees, stating that “expert witness fees are not allowable in non-diversity cases in this Court, Chemical Bank v. Kimmel, 68 F.R.D. 679, 681-82 (D.Del.1975); 6 Moore’s Federal Practice (2d ed.) f 54.77[5.3] . . . .” Thus, the district court chose to follow the practice in the Delaware District Court and not allow expert fees in a non-diversity case. We do not believe this was an abuse of discretion.
III.
We hold that the district court acted within its discretion in awarding attorneys fees and declining to award expert witness fees. The judgment of the district court will be affirmed.
Each side to bear its own costs.